Exhibit 10.46

TRANCHE B TERM NOTE

 

$160,000,000.00  

New York, New York

January 5, 2009

FOR VALUE RECEIVED, the undersigned PALM, INC. (the “Borrower”) hereby
unconditionally promises to pay to the order of MORGAN STANLEY SENIOR FUNDING,
INC. or its registered assigns (the “Lender”), at the offices of JPMorgan Chase
Bank, N.A. (“Administrative Agent”) at 270 Park Avenue, New York, NY 10017 or
such other place as Administrative Agent shall have specified, in dollars and in
immediately available funds, in accordance with Section 2.09 of the Credit
Agreement (as defined below) on the Tranche B Maturity Date, the principal
amount of $160,000,000.00 or, if less, the then unpaid principal amount of the
Tranche B Term Loan made by the Lender to the Borrower pursuant to the Credit
Agreement. Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

The Borrower further unconditionally promises to pay interest on the unpaid
principal amount of the Tranche B Term Loa made by the Lender in like money at
said office until paid at the rate or rates per annum, from the dates and
payable on the dates set forth in the Credit Agreement.

This term note (this “Note”) is one of the promissory notes referred to in
Section 2.09(e) of the Credit Agreement dated as of October 24, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, and Morgan Stanley Senior
Funding, Inc., as syndication agent, and is entitled to the benefits thereof and
of the other Loan Documents.

This Note is given subject to the provisions of the Credit Agreement, which,
among other things, contains provisions for optional and mandatory prepayment of
the principal hereof prior to the maturity hereof and for the amendment or
waiver of certain provisions of the Credit Agreement, all upon the terms and
conditions therein specified. In case an Event of Default shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the Credit
Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

PALM INC.,

as the Borrower

By:  

/s/    Andrew J. Brown

Name:   Andrew J. Brown Title:   Senior Vice President and CFO